DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 12/30/2021 have been entered.  Claims 1-4, 6-15, 19-22, 24 and 25 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 19 and 22 and response to arguments found below.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (U.S. 2015/0335813).
With respect to claim 19, Qian teaches a medical device, comprising:
a tube (FIG. 2) having a distal end, a proximal end, and a port (514) located proximal of the distal end (FIG. 5);
a first lumen (114) having a proximal opening at a proximal end and only one distal opening at a distal end (FIG. 2), the first lumen in communication with the distal end of the tube and fluidly connecting the distal end of the tubewith a fluid supply assembly through the only one distal opening (para [0028]); and
a second lumen (116) in communication with the port and fluidly connecting a vacuum source with the port (para [0028]),
wherein the port is tapered such that a proximalmost portion of a wall defining the port is a radially outermost surface of the wall and a distalmost portion of the wall is the radially innermost portion of the wall (FIG. 2).
With respect to claim 20, Qian teaches the port is at least partially distal-facing (FIG. 2).
With respect to claim 22, Qian teaches a medical device, comprising:
a tube (FIG. 2) having a distal end and a proximal end, the tube including:
a first lumen (114) extending from the proximal end of the tube to the distal end of the tube, wherein the first lumen includes a fluid port for supplying a fluid from the first lumen during an operation of the medical device (para [0028]); and
a second lumen (116) independent of the first lumen, wherein the second lumen extends from the proximal end of the tube and terminates at a suction port (116) proximal to the distal end of the tube (FIG. 2), wherein the suction port creates a suction during the operation of the medical device (para [0028]) and wherein the first lumen is sized to receive a laser fiber (para [0041] for example) introduced into the first lumen at the proximal end of the tube and extended from the first lumen at the distal end of the tube during the operation of the medical device (intended use),
wherein a position of the first lumen is fixed relative to a position of the second lumen (FIG. 2).
With respect to claim 25, Qian teaches the only one distal opening at the distal end of the first lumen is located at a distalmost surface of the tube normal to a longitudinal axis of the tube (FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irby III (U.S. 9,655,678) in view of Landman et al. (U.S. 2005/0107736).
With respect to claim 1, Irby teaches a medical device, comprising: 
a tube (12) having a distal end and a proximal end; 
a first lumen (22) extending from the proximal end to the distal end of the tube (FIG. 1, 2); and 
wherein the first lumen is configured to simultaneously connect to a fluid supply apparatus and a laser control (5:20-25, claim 5).
However, Irby does not teach a port and a second lumen.
With respect to claim 1, Landman et al.  teaches a medical device, comprising: 
a tube (84) having a distal end, a proximal end, a port (48g) located proximal of the distal end, and a length of the tube extending between the proximal end and the distal end, wherein a first portion of the tube is proximal of the port and has a first cross-sectional area and a second portion of the tube is distal of the port and has a second cross- sectional area smaller than the first cross-sectional area (FIG. 11); 
a first lumen (31g) extending from the proximal end to the distal end of the tube; and 
a second lumen (49g) in communication with the port and fluidly connecting the proximal end of the tube with the port, 
wherein the first-cross sectional area includes a cross-section of only one additional lumen than the second cross-sectional area (FIG. 11,12), 
and wherein a position of the first lumen is fixed relative to a position of the second lumen (FIG. 12).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical device of Irby to further include a second lumen and a port as taught by Landman et al. in order to allow for immediate recovery of stone fragments without having to remove the laser tool and insert the basket tool.
With respect to claim 2, another embodiment of Landman et al. teaches the port is distal to the proximal end by a distance of approximately half to approximately three-quarters the length of the tube (FIG. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the location of the port in the embodiment of FIG. 11 of Landman et al. to be approximately half to approximately three-quarters the length of the tube as taught by FIG. 1 in order to allow the sheath to tamponade the ureter (para [0007] of Landman et al.).
With respect to claim 3, Irby teaches a medical device comprising a laser fiber disposed within the lumen (5:20-25).
With respect to claim 4, Irby teaches a fluid supply assembly connected to the first lumen (5:20-25, 6:53-63).
With respect to claim 6, Irby teaches a laser fiber extends from the laser control into the first lumen and to the distal end (7:59-8:5).
With respect to claim 7, Landman et al. teaches a vacuum source connected to the second lumen (para [0035]).
With respect to claim 8, Landman et al. teaches the port is angled relative to a longitudinal axis of the second lumen (FIG. 11).
With respect to claim 9, Irby teaches an illumination device (28) extending through the tube.
With respect to claim 10, Irby teaches an imaging device (26) extending through the tube.
With respect to claim 15, Landman et al. teaches the second lumen terminates at the port (FIG. 11).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irby III (U.S. 9,655,678) in view of Landman et al. (U.S. 2005/0107736) as applied to claim 1 above, and further in view of Shalman (U.S. 7,341,556).
Irby in view of Landman al. teaches a medical device as set forth above.  However, Irby in view of Landman et al. does not expressly teach the port of the second channel is crescent-shaped.
With respect to claim 13, Shalman teaches the port is substantially crescent-shaped (437, FIG. 10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the second lumen of Irby in view of Landman et al. to utilize a crescent-shaped port as taught by Shalman in order to increase completeness of catching fluid or material (C8:L41-50 of Shalman).

Claims 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irby III (U.S. 9,655,678) in view of Landman et al. (U.S. 2005/0107736) as applied to claim 1 above and further in view of Cho et al. (U.S. 5,083,549).
Irby in view of Landman et al. teaches a medical device as set forth above.  However, Irby in view of Landman et al. is silent with regard to specific dimensions.
With respect to claim 11, Cho et al. teaches a medical device wherein the first cross-sectional area is approximately 3 mm to approximately 5 mm (section 21, C4:L19-35).
With respect to claim 12, Cho et al. teaches the second cross-sectional area is approximately 2 mm to approximately 5 mm (23, C4:L19-35).
With respect to claim 14, Cho et al. teaches section 23 is 5-12 cm long (C4:L19-35).
Modifying the distal section of Irby in view of Landman et al. to be 5-12 cm long as taught by Cho et al. would result in the port being approximately 5 cm to approximately 15 cm from the distal end.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the device of Irby in view of Landman et al. to utilize the dimensions taught by Cho et al. in order to provide an endoscope which minimizes trauma associated with entrance into a ureter (C2:L28-30).

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (U.S. 2015/0335813) in view of Irby III (U.S. 9,655,678).
Qian teaches a medical device as set forth above with respect to claim 19.  However, Qian does not teach an imaging device, a lighting device, and a laser fiber.
With respect to claim 21, Irby teaches a medical device comprising an imaging device (26) disposed ath the distal end of the tube; a lighting device (28) disposed at the distal end of the tube; and laser fiber (5:20-25), wherein the laser fiber is configured to extend from the proximal end of the tube to the distal end of the tube (7:59-8:5) via the first lumen, and wherein the laser fiber is configured to deliver a laser energy to a target positioned distal to the distal end of the tube (5:20-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Qian to utilize the imaging device and illumination device of Irby to achieve visualization within the body cavity (6:11-15 of Irby) and to utilize the combination laser fiber and irrigation channel as taught by Irby in order to provide a method that can be used to remove urinary stones as a truly outpatient procedure that can be performed in a non-hospital, office environment (2:66-3:2 of Irby).
Qian teaches a medical device as set forth above with respect to claim 22.  However, Qian does not teach the first lumen is configured to simultaneously connect to a fluid supply apparatus and a laser control.
With respect to claim 24, Irby teaches a laser fiber configured to discharge a laser energy is configured to extend from the first lumen at the distal end of the tube (7:59-8:5), and wherein a fluid is configured to be expelled from the first lumen simultaneously with an operation of the laser fiber (5:20-25, claim 5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify Qian to utilize the combination laser fiber and irrigation channel as taught by Irby in order to provide a method that can be used to remove urinary stones as a truly outpatient procedure that can be performed in a non-hospital, office environment (2:66-3:2 of Irby).

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments on pages 9-12 are repeated from the Response After Final Action on 11/22/2021.  Examiner responded to these arguments in full in the Advisory Action filed on 12/27/2021.
Applicant’s arguments with respect to new claim 25 are moot as Qian is being relied on to reject the current claim.
Applicant's arguments filed 12/30/2021 starting at page 17 have been fully considered but they are not persuasive.
On page 17 Applicant argues the Office relies on the extreme (and non-preferred) diameters of the diameter ranges disclosed for the elongate member (D1), conduit (D2), and optical device (D3) to rebut Applicant’s arguments.  This is not persuasive.  All of the diameters relied upon by the Examiner were explicitly disclosed in Irby as being acceptable for the Irby device.  "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 X. D. 1).
On page 18 Applicant argues that even if a second lumen of Landman could be included within the elongate member of Irby without increasing the overall diameter, the sheer emphasis of Irby on reduced diameter dimensionality would not have suggested or motivated those of ordinary skill in the art to combine the second lumen of Landman with Irby, particularly give the disclosed basket mechanism allowing the conduit of Irby to serve the same purpose as the second lumen of Landman.  Examiner respectfully disagrees.  Irby’s emphasis on an overall diameter less than 2.5 mm would have suggested to one of ordinary skill in the art that any modifications to the Irby device should maintain a diameter less than 2.5 mm.  As has been discussed previously, based on Irby’s own disclosure of acceptable diameters of the optical device 26 and irrigation conduit 18, a second lumen for suction can be added to the Irby device without exceeding Irby’s 2.5 mm diameter maximum.  Further, contrary to Applicant’s assertion, the conduit of Irby does not serve the same purpose as the second lumen of Landman at least because the Landman device is capable of constant stone removal via fluid circulation while the basket device of Irby can only be deployed once the laser fiber is removed.
On page 19 Applicant argues the modification of Irby’s device based on Landman’s teachings to include a second lumen is limited to modifying a proximally positioned conduit 18 within elongate member 12 of Irby with a proximally positioned sheath lumen 49g of the conduit 84 of Landman.  Examiner respectfully disagrees.  It is unclear how Applicant reached the conclusion that modifying Irby to include a second lumen would be limited to modifying the first lumen of Irby; Applicant has provided no rationale or evidence to support this assertion and as such it appears to be no more than mere speculation.  Contrary to Applicant’s assertion, one of ordinary skill in the art would understand that modifying Irby’s device based on Landman’s teachings to include a second lumen would result in adding a second lumen to the Irby device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795